UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6798


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DWIGHT LAMONT HUNTER, a/k/a Dee,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:94-cr-00111-GCM-12)


Submitted:    November 4, 2009              Decided:   November 17, 2009


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Remanded by unpublished per curiam opinion.


Dwight Lamont Hunter, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dwight    Lamont      Hunter       seeks    to   appeal   the    district

court’s order denying his motion filed under 18 U.S.C. § 3582(c)

(2006).   In criminal cases, the defendant must file the notice

of appeal within ten days after the entry of judgment.                         Fed. R.

App. P. 4(b)(1)(A).        With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                        Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

              The district court entered judgment on April 8, 2009.

Hunter filed the notice of appeal on April 28, 2009, after the

ten-day   period       expired      but   within         the   thirty-day     excusable

neglect period.         Because the notice of appeal was filed within

the excusable neglect period, we remand the case to the district

court   for    the     court   to    determine       whether      Hunter    has   shown

excusable neglect or good cause warranting an extension of the

ten-day appeal period.           The record, as supplemented, will then

be returned to this court for further consideration.

                                                                               REMANDED




                                             2